Citation Nr: 0506034	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  94-41 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to exposure to mustard gas in 
service.  

2.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to mustard gas in service.

3.  Entitlement to service connection for osteoarthritis, to 
include osteoarthritis of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1990, December 1990, and 
November 1993 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board issued a decision in this case in October 1999, 
denying service connection for each claim.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a May 2001 Order, the Court 
vacated the decision and remanded the case to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).

In June 2003, the Board remanded the case to the RO for 
additional development.  The case now returns to the Board 
for appellate review.  

The issue of service connection for osteoarthritis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence that the veteran experienced full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active duty service.  

3.  There is no evidence of respiratory disorder in service 
and no competent evidence of a nexus between the veteran's 
current respiratory disorder and his period of active duty 
service.  

4.  There is no competent evidence of a nexus between the 
veteran's current skin disorder and his period of active duty 
service. 


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder, to include 
as due to exposure to mustard gas in service, is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.316 (2004).  

2.  Service connection for a skin disorder, to include as due 
to exposure to mustard gas in service, is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.316 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, mentioned above, was enacted in November 2000, 
during the course of this appeal.  Among other things, it 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a July 2003 letter, the RO advised the veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information and evidence the 
veteran was to provide.  In addition, the June 2004 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Therefore, the Board finds that 
the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Court has held that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO received and adjudicated the instant claim in 1993, years 
before the enactment of the VCAA, such that providing notice 
of VCAA requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the VCAA notice letter to the veteran 
does not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records and service personnel 
records, VA medical records, and VA medical examinations.  
The veteran has submitted some private medical evidence and 
written personal and other lay statements, although this 
evidence primarily relates to a different issue.  The Board 
notes that the veteran has questioned whether some of his 
service medical records and service personnel records have 
been misplaced and records from a different person included 
in his records.  However, those allegations also relate to 
records that pertain to a different claim from those 
addressed here.  The Board is therefore satisfied, for the 
purposes of this decision, that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.   

The Board is also satisfied as to compliance with its 
instructions from the June 2003 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Exposure to the specified vesicant agents during active 
military service under specified circumstances together with 
the subsequent development of any of the indicated conditions 
is sufficient to establish service connection for that 
condition: (1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; 
(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; and  (3) Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316(a).  However, service connection will not 
be established if the claimed condition is due to the 
veteran's own willful misconduct or there is affirmative 
evidence that establishes a non-service-related supervening 
condition or event as the cause of the claimed condition.  
38 C.F.R. § 3.316(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's currently diagnosed respiratory disorder, as 
reflected in the report of the August 2003 VA examination, is 
chronic obstructive pulmonary disease (COPD).  COPD is 
associated with full-body exposure to nitrogen or sulfur 
mustard or Lewisite.  38 C.F.R. § 3.316(a)(2).  The veteran's 
service record indicated that the veteran completed the 
following training at Charleston Navy Yard: "Chemical 
Warfare Agents; Gas Mask Drill & Gas Chamber Exercises; Self 
Aid and Personal Decontamination; Care & Disinfection of the 
Gas Mask; Detection and Decontamination of Chemical Agents."  
He alleges that he was exposed to mustard gas during this 
training.  However, there is no evidence that the veteran 
experienced the requisite exposure in service to warrant 
presumptive service connection.  Specifically, information 
received from the Department of Defense and the National 
Archives and Records Administration, indicated that there was 
no record of mustard gas or other chemical testing conducted 
at that location, and that there was no other record that the 
veteran was exposed to mustard gas.  The Department of 
Defense correspondence stated that the gas mask training the 
veteran described was normally conducted using tear gas.  In 
the absence of evidence of the required exposure, service 
connection for COPD cannot be presumed. Id.

In addition, service connection is not warranted on a direct 
basis.  There is no evidence of respiratory disorder in 
service or for many years thereafter.  Moreover, there is no 
competent evidence of a nexus between the veteran's COPD and 
his period of service.  The August 2003 VA examiner 
specifically attributed the COPD to the veteran's long 
history of smoking and stated that the disorder was not 
related to service.  There is no contrary medical opinion.  
The veteran's lay opinion, offered without the benefit of 
medical education or training, that his current respiratory 
disorder is related to service is not competent evidence.  
Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.       

The report of the August 2003 VA examination shows a skin 
disorder diagnosed as actinic keratosis.  Initially, the 
Board notes that this disorder is not among any of the 
recognized conditions associated with mustard gas or other 
vesicant agents.  38 C.F.R. § 3.316(a).  Therefore, there is 
no presumption of service connection for the disorder. Id.  
Moreover, there is no evidence to establish service 
connection on a direct basis.  Service medical records are 
negative for actinic keratosis or other chronic skin disorder 
in service.  Although the veteran was diagnosed as having 
syphilis in service, which included skin manifestations, the 
August 2003 VA examiner stated that the in-service treatment 
for syphilis was successful.  She stated that there was no 
way that the veteran's current diagnosis was related to the 
skin disease in service.  There is no contrary competent 
medical opinion of record.  Again, the veteran's personal 
opinion that his current skin problems are in some way 
related to service is not competent evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.    

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for a respiratory 
disorder and a skin disorder, to include as due to exposure 
to mustard gas in service.  38 U.S.C.A. § 5107(b).  The 
appeal is denied. 


ORDER

Service connection for a respiratory disorder, to include as 
due to exposure to mustard gas in service, is denied.

Service connection for a skin disorder, to include as due to 
exposure to mustard gas in service, is denied.




REMAND

The veteran seeks service connection for osteoarthritis, to 
include osteoarthritis of the lumbosacral spine.  In January 
2005, the Board received a report of a private medical 
examination of the veteran conducted in October 2004.  This 
report relates solely to the veteran's osteoarthritis claim.  
The RO has not considered this examination report in its 
adjudication of that issue on appeal and the veteran has not 
waived RO consideration.  At this time, the Board is unable 
to utilize this evidence to award a complete grant of 
benefits on appeal for this issue.  Therefore, a remand is 
required so that the RO can consider this evidence with 
respect to the claim for service connection for 
osteoarthritis, to include osteoarthritis of the lumbosacral 
spine.  See 69 Fed. Reg. 53,807 (Sept. 3, 2004) (effective 
Oct. 4. 2004) (amending 38 C.F.R. § 20.1304(c)).

Accordingly, the matter is REMANDED to the RO for the 
following action: 

The RO should readjudicate the issue of 
entitlement to service connection for 
osteoarthritis, to include osteoarthritis 
of the lumbosacral spine.  In so doing, 
it should consider the October 2004 
private medical examination report, as 
well as any other evidence received since 
the June 2004 supplemental statement of 
the case.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


